Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Lagatta on 28 June 2022.

The application has been amended as follows: 
The amended claim set, attached herewith, should be entered to replace/supercede the filed and entered claim set dated 21 June 2022.  Claims marked with the status indicator (PROPOSED) should be interpreted as the status indicator (Currently Amended). 

Reasons for Allowance
Claims 19-20 and 22-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 19 and 20 are allowed for proper inclusion of the subject matter of previous presented claim 21, indicated as allowable in the Office Action mailed on 18 March 2022.
Prior art does not disclose or suggest the claimed “a second motor configured to drive the image forming section; …a sleep mode in which the heater is turned off, starting heating the first fixing member when a print command is received during the sleep mode; starting driving the first motor to drive the roller after the heating is executed in a state that the nip pressure is the second nip pressure; modifying the nip pressure from the second nip pressure to the first nip pressure after the driving is performed; starting driving the second motor to drive the image forming section after the nip pressure is changed to the first nip pressure from the second nip pressure…” in combination with the remaining claim elements as set forth in claim 24.
Claims 22-23 and 25-40 are allowed for the reasons set forth in the Office action mailed on 18 March 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p.12, filed 21 June 2022, with respect to claim 24 have been fully considered and are persuasive.  Many of the applicants’ arguments were not persuasive.  Specifically, the arguments on p.12 relating to the timing of the driving of the image forming section motor relative to the driving of the “the first motor to drive the roller after the heating is executed in a state that the nip pressure is the second nip pressure" as claimed.   As a result, the rejection of 24 has been withdrawn. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/LKR/
6/29/2022